Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species VI(b) in the reply filed on 12/22/2021 is acknowledged.  Examiner spoke with Applicant --Michael Schaldenbrand, Applicant Representative-- via telephone on 07/20/2022 about a typo in the 09/22/2021 Requirement for Restriction/Election which states Species VI(b) is directed to the pump apparatus of Species V.  Applicant stated they understood the description was a typo, Species VI(b) is actually directed to the pump apparatus of Species VI, and they are still electing Species VI(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).
when the cap is engaged with the container, the cavity is arranged above the interior of the container
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 & 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 3, the limitation “further comprising the container”, in Line 1, is indefinite.  The container was already defined in Claim 1, so it is not clear how what is meant by the limitation.  For instance, the limitation may be attempting to claim a second container, or the limitation may be an incomplete phrase.  There is no mention of a second container in the specification, so it will be assumed this limitation is just an incomplete phrase.  For the purpose of examination, the limitation will by considered a second iteration of the pump apparatus claiming the container.  However, this is superfluous, so this limitation should be deleted in future amendments.
As to Claim 13, the limitation “when the cap is engaged with the container, the cavity is arranged above the interior of the container” is indefinite.  Applicant elected Species VI(b), which is shown in instant application Figure 14B.  However, 14B only shows the cap 1400 and a portion of the suction tube 121/124.  Figure 14B does not show how the cap 1400 interacts with the container, since the container is not shown in the figure.  Due to the differences between the cap in Figure 14B and the other species, one of ordinary skill in the art would not be able to use the other instant application figures as a reference to conclusively conclude how the cap 1400 in Figure 14B interacts with the container.  Since it is not clear how the cap interacts with the container, it is also not clear it how the cavity would be arranged above the interior of the container when the cap is coupled to the container.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-10, 12, 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO2013/042860 - see attached translation), in view of Smith (GB2367865), further in view of Masuda (U.S. PGPub 2006/0196889).  Note parallel rejection below.
As to Claim 1, Lee teaches a pump apparatus (Figure 2) for a viscous fluid (Page 2, Lines 48-66), comprising: a cap (see Figure 2 below) configured to be coupled to (as shown in Figure 2) a container (100) in which the viscous fluid is arranged (Page 5, Line 178), the cap (see Figure 2 below) defining a suction tube aperture (see Figure 2 below) and including an extended collar portion (110); a cap collar (210) removably coupled to (Page 6, Lines 207-208) the extended collar portion (110), the cap collar (210) defining a collar aperture (see Figure 2 below); a suction tube (comprised of at least 220/230/250 and as shown in Figure 2 below) extending through (as shown in Figure 2) the suction tube aperture (see Figure 2 below) and collar aperture (see Figure 2 below), the suction tube (comprised of at least 220/230/250 and as shown in Figure 2 below) having a first end (see Figure 2 below) and a second end (see Figure 2 below), the first end (see Figure 2 below) configured to be arranged in (as shown in Figure 2) an interior of the container (100) and the second end (see Figure 2 below) being fluidly coupled to (as shown in Figure 2) an output port (282) for outputting the viscous fluid (Page 7, Line 265); a sealing ring (120) sealingly engaged with (as shown in Figure 2) the suction tube (comprised of at least 220/230/250 and as shown in Figure 2 below), the sealing ring (120) being configured to further sealingly engage with (as shown in Figure 2) an interior wall of the container (100); and an actuator mechanism (280) coupled to (as shown in Figure 2) the suction tube (comprised of at least 220/230/250 and as shown in Figure 2 below), wherein, when the first end (as shown in Figure 2) of the suction tube (comprised of at least 220/230/250 and as shown in Figure 2 below) is arranged in the viscous fluid in the interior of the container (100) and the sealing ring (120) is sealingly engaged with (as shown in Figure 2) the interior wall of the container (100), actuating the actuator mechanism (280) causes: the viscous fluid to be suctioned upwardly (Page 8, Lines 292-327) through the suction tube (comprised of at least 220/230/250 and as shown in Figure 2 below) and output from (Page 8, Line 307) the output port (282)…and the sealing ring (120) to move downwardly (Page 9, Lines 342-343).

    PNG
    media_image1.png
    915
    710
    media_image1.png
    Greyscale

Lee Figure 2, Modified by Examiner

Lee appears to show the cap (see Figure 2 above) is removably coupled to (as shown in Figure 2) the container (100), and appears to show a venting aperture (see Figure 2 above) in the cap to draw ambient air into the container during actuation of the actuator mechanism.  However, these features are not explicitly taught by Lee, so Lee is silent on these features.  Additionally, Lee is silent on the pliable nature of the sealing ring.
Smith describes a dispensing container, and teaches a sealing ring (5, comprised of 51/52/53) which is pliable (Page 11, Lines 15-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a sealing ring, as taught by Smith, in place of the sealing ring, as taught by Lee, since it is easily insertable into the container and seals satisfactorily with the container (Smith Page 12, Lines 20-25).
Masuda describes a dispensing container, and teaches actuating the actuator mechanism causes...ambient air to be drawn into (via 13; Paragraph 0126) the container (10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use aeration holes, as taught by Masuda, in the cap, as taught by Lee, as modified, to balance the pressure in the system (Masuda Paragraph 0099) and allow the volume above the sealing ring in the container to expand (Masuda Paragraph 0126).
As to Claim 2, Lee, as modified, teaches all the limitations of Claim 1, and continues to teach the actuator mechanism (Lee 280) comprises a pump handle (as shown in Lee Figure 2), wherein actuating the actuator mechanism comprises pumping the pump to move the pump handle from an extended configuration to a contracted configuration and vice versa (Lee Page 8, Lines 292-327).
As to Claim 6, Lee, as modified, teaches all the limitations of Claim 1, and continues to teach the cap (see Lee Figure 2 in Claim 1 rejection above) further defines a venting aperture (Masuda 13; Masuda Paragraph 0126) through which ambient air is drawn into (Masuda Paragraph 0126) the container (Lee 100) during the actuating (Lee Page 8, Lines 292-327) of the actuator mechanism (Lee 280).
As to Claim 7, Lee, as modified, teaches all the limitations of Claim 1, and continues to teach the pliable sealing ring (Smith 5) is inserted into (as shown in Smith Figure 1 in a manner as shown with Lee 120 in Lee 100 as shown in Lee Figure 2) the container (Lee 100) and sealingly engages with (the exterior portion of Smith 5 is described as a sealing skirt 53) the interior wall of the container (Lee 100), the pliable sealing ring (Smith 5) partitions (as shown in Smith Figure 1 and Lee Figure 2) the container (Lee 100) into a first chamber (see Lee Figure 2 in Claim 1 rejection above) in which the viscous fluid is arranged and a second chamber (see Lee Figure 2 in Claim 1 rejection above) into which the ambient air is drawn during actuation (Lee Page 8, Lines 292-327) of the actuating mechanism (Lee 280).
As to Claim 8, Lee, as modified, teaches all the limitations of Claims 1 & 7, and continues to teach the pliable sealing ring (Smith 5) inhibits ambient air from entering the first chamber during actuation of the actuating mechanism.  Since the Smith pliable sealing ring 5 has been shown to seal against both the suction tube and the interior of the container during operation, this feature will inherently cause at least some inhibition of ambient air from entering the first chamber during operation.
As to Claim 9, Lee, as modified, teaches all the limitations of Claim 1, and continues to teach the pliable sealing ring (Smith 5) is formed of a single piece (53) of elastic material (Smith Page 11, Lines 16-17, describes Element 53 as flexible). Since neither of the terms “consists of’ or “comprised of’ were used in this limitation, the limitation was broadly interpreted to mean the pliable sealing ring is comprised of a single piece of elastic material.
As to Claim 10, Lee, as modified, teaches all the limitations of Claim 1, and continues to teach the pliable sealing ring (Smith 5) comprises: a pliable outer sealing portion (Smith 53); an inner rigid base (Smith 52/521) coupled to (Smith Page 11, Lines 15-18; as shown in Smith Figure 4) the pliable outer sealing portion (Smith 53), the inner rigid base (Smith 52/521) defining a base plane extending in a lengthwise direction (see Smith Figure 4 below) and including a sealing ring collar (Smith 51) extending in a longitudinal direction (see Smith Figure 4 below) that is perpendicular to the lengthwise direction (as shown in Smith Figure 4), wherein the sealing ring collar (Smith 51) defines a sealing ring aperture (see Smith Figure 4 below) through which (as shown in Smith Figure 1) the suction tube (Fries 7 which is comprised of 8/10/18) extends.
As to Claim 12, Lee, as modified, teaches all the limitations of Claim 1, and continues to teach the cap (see Lee Figure 2 in the Claim 1 rejection above) defines a cavity (shown as the second chamber in Lee Figure 2 in the Claim 1 rejection above) configured to enclose (the cap encloses the pliable sealing ring within Lee 100) the pliable sealing ring (Smith 5).
As to Claim 17, Lee, as modified, teaches all the limitations of Claim 1, and continues to teach the suction tube (comprised of at least Lee 220/230/250 and as shown in Lee Figure 2 in the Claim 1 rejection above) includes a plurality of check valves (Lee 240/241/241b/242 & 260/261/270).
As to Claim 18, Lee, as modified, teaches all the limitations of Claims 1 & 17, and continues to teach the plurality of valves (Lee 240/241/241b/242 & 260/261/270) includes a foot valve (Lee 240/241/241b/242) arranged toward a bottom portion (as shown in Lee Figure 2) of the suction tube (comprised of at least Lee 220/230/250 and as shown in Lee Figure 2 in the Claim 1 rejection above) and a head valve (260/261/270) arranged toward a top portion (as shown in Lee Figure 2) of the suction tube (comprised of at least Lee 220/230/250 and as shown in Lee Figure 2 in the Claim 1 rejection above).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Smith, further in view of Masuda, further in view of Gillingham (EP0870548).  
As to Claim 3, Lee, as modified, teaches all the limitations of Claim 1, and continues to teach the container (Lee 100).
Lee, as modified, does not teach the cap is threadingly engaged with threads formed on an opening of the container.
Gillingham teaches a similar pumping apparatus, and teaches the cap (13) is threadingly engaged with threads formed on an opening of the container (12).  See Gillingham Figure 1 below.

    PNG
    media_image2.png
    845
    526
    media_image2.png
    Greyscale

Gillingham Figure 1, Modified by Examiner

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use threading, as taught by Gillingham, to connect the cap to the container, as taught by Lee, as modified, since this is a well-known method of connecting a cap to a container.
As to Claim 4, Lee, as modified, teaches all the limitations of Claims 1 & 3, and continues to teach the pliable sealing ring (Smith 5) is configured to be inserted through (Smith Page 12, Lines 20-23) the opening (see Lee Figure 2 in the Claim 1 rejection above) of the container (Lee 100) in a compressed state.  When looking at Smith Figure 1, it is clear the opening of the container has a smaller diameter than the bottom of the container.  For the pliable sealing ring to seal with the container, as designed, the pliable sealing ring must be compressed when inserted through the opening.
As to Claim 5, Lee, as modified, teaches all the limitations of Claims 1, 3 & 4, and continues to teach the pliable sealing ring (Smith 5) is configured to automatically expand (the pliable nature of the Smith pliable sealing ring 5 requires the pliable skirt 53 to inherently automatically expand upon insertion of the ring into the container to properly seal against the container wall)  to sealingly engage with the interior wall (Smith Page 12, Lines 23-25) of the container (Lee 100) upon insertion (Smith Page 12, Lines 20-23) through the opening (see Lee Figure 2 in the Claim 1 rejection above) of the container (Lee 100).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Smith, further in view of Masuda, further in view of Bentz (WO2015/017910).
As to Claim 11, Lee, as modified, teaches all the limitations of Claim 1, but does not teach the suction tube comprises one or more alignment extensions; the extended collar portion comprises one or more alignment grooves corresponding to the one or more alignment extensions; and each of the one or more alignment extensions are received within a corresponding alignment groove of the one or more alignment grooves to aid in centering the suction tube within the container.
Bentz describes a pump (10) which can be used with viscous fluids (Page 4, Lines 4-6), and teaches the suction tube (41) comprises one or more alignment extensions (45); the extended collar portion (30) comprises one or more alignment grooves (37) corresponding to (Page 5, Lines 18-24) the one or more alignment extensions (45); and each of the one or more alignment extensions (45) are received within (Page 5, Lines 18-24) a corresponding alignment groove (37) of the one or more alignment grooves (37).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the alignment extensions and grooves, as taught by Bentz, to couple the extended collar portion to the suction tube, as taught by Lee, as modified, “to prevent the pump from rotating (Bentz page 5, Line 24)”.
The modification of Bentz into Lee, as modified, results in each of the one or more alignment extensions (Bentz 45) are received within (Bentz Page 5, Lines 18-24) a corresponding alignment groove (Bentz 37) of the one or more alignment grooves (Bentz 37) to aid in centering the suction tube (comprised of at least Lee 220/230/250 and as shown in Lee Figure 2 in the Claim 1 rejection above) within the container (Lee 100).  The prevention of rotation (Bentz page 5, Line 24) prevents wear and tear during operation, which will help maintain a centering alignment of the suction tube within the container.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Smith, further in view of Masuda, further in view of Castagnetta (U.S. PGPub 2008/0292481).
As to Claim 19, Lee, as modified, teaches all the limitations of Claims 1, 17 & 18, but is silent on how the respective valves are connected to the suction tube, so does not explicitly teach each of the plurality of valves (Lee 240/241/241b/242 & 260/261/270) is releasably coupled (Lee Page 5, Line 196, specifically states Lee 270 is slidably coupled, which one of o) with the suction tube (comprised of at least Lee 220/230/250 and as shown in Lee Figure 2 in the Claim 1 rejection above) to permit disassembly of the plurality of valves (Lee 240/241/241b/242 & 260/261/270) from the suction tube (comprised of at least Lee 220/230/250 and as shown in Lee Figure 2 in the Claim 1 rejection above).
Castagnetta describes a viscous fluid (mastic) pump (20), and teaches the use of a key (80) and slot (176) valve (36) coupling means to a tube (58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a key and slot coupling means, as taught by Castagnetta, to couple the check valves to the suction tube, as taught by Lee, as modified, to allow for removal of the valves while preventing inadvertent removal (Castagnetta Paragraph 0038).
The modification of Castagnetta into Lee, as modified, results in each of the plurality of valves (Lee 240/241/241b/242 & 260/261/270) is releasably coupled (via Castagnetta 80/176) with the suction tube (comprised of at least Lee 220/230/250 and as shown in Lee Figure 2 in the Claim 1 rejection above) to permit disassembly (Castagnetta Paragraph 0038) of the plurality of valves (Lee 240/241/241b/242 & 260/261/270) from the suction tube (comprised of at least Lee 220/230/250 and as shown in Lee Figure 2 in the Claim 1 rejection above).
As to Claim 20, Lee, as modified, teaches all the limitations of Claims 1, 17, 18 & 19, and continues to teach each of the plurality of valves (Lee 240/241/241b/242 & 260/261/270) is releasably coupled (via Castagnetta 80/176) with the suction tube (comprised of at least Lee 220/230/250 and as shown in Lee Figure 2 in the Claim 1 rejection above) via a key and slot feature (Castagnetta 80/176).

Claims 1, 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda, in view of Smith.  Note parallel rejection above.
As to Claim 1, Masuda teaches a pump apparatus (Figure 1) for a viscous fluid (Paragraph 0062), comprising: a cap (see Figure 1 below) configured to be coupled to (as shown in Figure 1) a container (12) in which the viscous fluid is arranged (Paragraph 0062), the cap (see Figure 1 below) defining a suction tube aperture (see Figure 1 below) and including an extended collar portion (see Figure 1 below); a cap collar (see Figure 1 below, where the cap collar shown in Figure 1 below is part of the actuator mechanism 20) removably coupled to (via threads; Paragraph 0075) the extended collar portion (see Figure 1 below), the cap collar (see Figure 1 below) defining a collar aperture (see Figure 1 below); a suction tube (30/522) extending through (as shown in Figure 1) the suction tube aperture (see Figure 1 below) and collar aperture (see Figure 1 below), the suction tube (30/522) having a first end (see Figure 1 below) and a second end (see Figure 1 below), the first end (see Figure 1 below) configured to be arranged in (as shown in Figure 1) an interior of the container (12) and the second end (see Figure 1 below) being fluidly coupled to (as shown in Figure 1) an output port (60) for outputting the viscous fluid (Paragraph 0064); a sealing ring (40) sealingly engaged with (Paragraph 0017) the suction tube (30/522), the sealing ring (40) being configured to further sealingly engage with (Paragraph 0017) an interior wall of the container (12); and an actuator mechanism (20/24) coupled to (as shown in Figure 1) the suction tube (30/522), wherein, when the first end (as shown in Figure 1) of the suction tube (30/522) is arranged in the viscous fluid in the interior of the container (12) and the sealing ring (40) is sealingly engaged with (as shown in Figure 1) the interior wall of the container (12), actuating the actuator mechanism (20/24) causes: the viscous fluid to be suctioned upwardly (see end of paragraph for clarification) through the suction tube (30/522) and output from (see end of paragraph for clarification) the output port (60), ambient air to be drawn into the container, and the sealing ring (40) to move downwardly (see end of paragraph for clarification).  As shown in Figures 9-11, compressing actuator mechanism 24 (Figure 9) causes ambient air to move through vents 13 into the second chamber --between the cap and the sealing ring--, the sealing ring to move downward due to an increase in pressure in the second chamber, and viscous fluid to be output through the output port.  When the actuator mechanism is released, viscous fluid is forced into the suction tube due to a negative pressure formed within the actuator mechanism 24.

    PNG
    media_image3.png
    719
    606
    media_image3.png
    Greyscale

Masuda Figure 1, Modified by Examiner

Masuda is silent on the pliable nature of the sealing ring.
Smith describes a dispensing container, and teaches a sealing ring (5, comprised of 51/52/53) which is pliable (Page 11, Lines 15-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a sealing ring, as taught by Smith, in place of the sealing ring, as taught by Masuda, since it is easily insertable into the container and seals satisfactorily with the container (Smith Page 12, Lines 20-25).
As to Claim 12, Masuda, as modified, teaches all the limitations of Claim 1, and continues to teach the cap (see Masuda Figure 1 in the Claim 1 rejection above) defines a cavity (see Masuda Figure 1 in the Claim 1 rejection above) configured to enclose (the cap encloses the pliable sealing ring within Masuda 12) the pliable sealing ring (Smith 5).
As to Claim 13, Masuda, as modified, teaches all the limitations of Claims 1 & 12, and continues to teach when the cap (see Masuda Figure 1 in the Claim 1 rejection above) is engaged with (as shown in Masuda Figure 1) the container (Masuda 12), the cavity (as shown in Masuda Figure 1) is arranged above (as shown in Masuda Figure 1) the interior of the container (Masuda 12).

Allowable Subject Matter
Claims 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As to Claim 14, the prior art of record teaches a pump with similar structure as claimed in Claims 1, 12 & 13, but does not teach “a plunger pusher movably engaged with the cap, wherein actuation of the plunger pusher moves the pliable sealing ring from the cavity and into the container such that the pliable sealing ring sealingly engages with the interior wall of the container”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 14.  The closest art of record is Lee, as modified by Masuda.  However, Lee and Masuda only describe venting apertures without making any mention of a plunger pusher.  It would not be obvious to one of ordinary skill in the art to modify Lee, as modified, without significant structural modification and without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 14, is neither anticipated nor made obvious by the prior art of record.
Claims 15 & 16 depend on Claim 14, and would therefore also be found allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spencer (6,302,304) and Fries (2019/0143354) each teach a similar pump with a centrally located suction tube and a pliable sealing ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746